     Case 2:19-cv-02462-WBS-CKD Document 7 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUINTIN R. CROSS,                                 No. 2:19-cv-02462-CKD P
12                        Plaintiff,
13            v.                                        ORDER AND
14    GAVIN NEWSOM, et al.,                             FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           By an order filed April 13, 2020, plaintiff was ordered to pay the filing fee within fourteen

18   days and was cautioned that failure to do so would result in a recommendation that this action be

19   dismissed without prejudice. The allotted time period has now expired, and plaintiff has not paid

20   the filing fee or otherwise responded to the court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

22   matter to a district court judge.

23           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

24   Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
     Case 2:19-cv-02462-WBS-CKD Document 7 Filed 05/05/20 Page 2 of 2

 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: May 5, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/cros2462.fifp.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
